DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-14 are pending and have been examined on the merits.

Information Disclosure Statement (IDS)
Please note, only references listed by Applicant on an IDS (e.g. form PTO/SB/08), or by the Examiner on a PTO-892, will appear on the face of a patent. A listing of the information from related, preceding applications need not be resubmitted in the instant application unless the applicant desires the information to be printed on the patent.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto (The Journal of Pharmacology and Experimental Therapeutics, 2004, 308(1), 317-323).
The instant claims are drawn to a method comprising obtaining a water-soluble, ingestible polyphenol extract and combining H2O2 therewith, and to the composition thereof. The combination functions to increase half-life of the peroxide (claims 1-14), and as a biocide (claims 6, 14) or mycocide (claims 7, 14). 
Yamaoto, however, teaches providing a (i) H2O2 or (ii) green tea polyphenol (GTPP), including in particular (-)-epigallocatechin-3-gallate (EGCG). The polyphenol material is obtained from green tea and the compositions containing peroxide the polyphenol disclosed useful in administering to treat oral cancer cells. Consequently, the reference is broadly and reasonably considered as teaching the materials as ingestible (see Yamaoto at abstract and page 317 at para. 1). Although the reference does not expressly recite water solubility of EGCG, the polyphenols intrinsically are water soluble, and as evidence by the polyphenol structure and the reference’s teachings of dilutions, buffers, assays and cell-compatible conditions, including teaching EGCG “in the 15 to 200 M range” (Id., page 318 at left column; and right col, physiological solution “HPS” washing). Although the reference does not expressly recite the composition as biocidal or mycocidal per se, the reference teaches activity against tumor cells (broadly interpreted as biocidal), and there is nothing in the claims that precludes the use of the H2O2 or polyphenols as mycocides or required materially more than what is present as taught within the compositions of the prior art (i.e. hydrogen peroxide and water-soluble polyphenol). Also, although the reference does not teach catalase deactivation, the purified (broadly, an enzyme-removed) form of the polyphenol taught by the reference is considered to function the same as a material having non-functional/denatured enzymes, especially in the absence of a showing of the criticality of the source (and identity of the) polyphenol in the method. Furthermore, although Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (i.e. that the combination increases half-life in an intended use thereof), this cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985), especially in the ranges and proportions where the prior art/combined teachings for the reasons below renders obvious providing a composition having amounts of the same components as instantly claimed.
The claims, however, are distinguished in that they further recite providing the combination of the polyphenol and hydrogen peroxide not taught (not anticipated) by the cited reference.
It would have been obvious to have provided the combination of polyphenol and hydrogen peroxide because Yamamoto separately teaches providing hydrogen peroxide or EGCG/GTPP for the same purpose, of treating cells. One would have been motivated to have provided a peroxide:polyphenol combination because Yamamoto teaches that “H2O2 caused significant cytotoxicity in oral carcinoma cell[s]” which is catalase- and antioxidant-modulated, and that EGCG is also tumor selective and catalase-inactivation resistant (Id.,  see at abstract). 
Also, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)(see MPEP 2144.06). In consideration thereof, it is further noted that, Yamamoto teaches (e.g. with OSC-2 and OSC-4 cells) that exogenous H2O2 and EGCG each were useful for eliciting the same effect of “a dose dependent accumulation of intracellular [reactive oxygen species] ROS” (Id., page 320 at left column and fig 2).
Yamaoto is relied upon for the reasons discussed above.  If not expressly taught by the reference, based upon the overall beneficial teaching provided by this reference with respect to providing exogenous, commercial (sourced from Sigma-Aldrich) hydrogen peroxide and providing concentrations thereof (see entire document, e.g. fig 2, 25-200 x10-6M dilutions) in the manner disclosed therein, the adjustments of particular conventional working conditions (e.g., selection or determining one or more suitable peroxide and polyphenol concentrations (e.g. 0.05-3%, 0.02%, 1% peroxide dilutions) and/or proportions therebetween, in which to provide such a cell-treating composition), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

 	Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent Nos. (i) 8,716,351 (e.g. claims 1, 12, 22), (ii) 8,716,353 (e.g. claims 1, 12, 22), (iii) 8,772,350 (e.g. claims 1, 14, 22), (iv) 8,772,352 (e.g. claims 1, 14, 22), (v) 8,809,399 (e.g. claims 1, 14, 22) , (vi) 8,946,304 (e.g. claims 1, 15, 28), (vii) 9,023,895 (e.g. claims 1, 27, 28), (viii) 9,089,596 (e.g. claims 1 ,27, 28), (ix) 9,408,869 (e.g. claims 1, 27, 28), (x) 9,603,883 (e.g. claims 1, 27, 28), (xi) 9,603,871 (e.g. claims 1, 27, 28), and (xii) 9,636,361 (claims 1-7).
 Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant and conflicting claims are drawn to methods utilizing the same or obvious variants of therapeutically administrable materials, including composition having a water-extracted (water-soluble) polyphenolic/tannin plant-extract combined with hydrogen peroxide, H2O2 having a concentration in the composition from about 0.001% to about 1% (or 2.0%) (w/w). Although not identical with respect the intended biocidal/mycocidal/half-life extending/GERD use or denaturing as instantly claimed (excepting xii, which claims mycoside, biocide activity), the references are not considered patentably distinguished because (1) the conflicting claims having the same or similar compounds, in the amounts generically claimed would have, absent evidence to the contrary, would have had the same effects, and (2) the conflicting claims of (i-xii) each within the genus claimed embrace (remain inclusive of) denaturing in the preparation of the extract (e.g. see (i), (ii-iv), (v-xii) at col 16, 16/17, and 17 respectively) as instantly claimed.

Reasons for Allowance, Relevant and Prior Art Made of Record
The following is an examiner’s statement of reasons for allowance: The prior art of Yamamoto et al ( “Roles of Catalase and Hydrogen Peroxide in Green Tea Polyphenol-Induced Chemopreventive Effects” The Journal of Pharmacology and Experimental Therapeutics  (JPET), 38(1), 2004, pp. 317-323; doi: 10.1124/jpet.l03.058891.) is considered the closest art. The reference teaches a purified (an amount of enzyme removed) composition, however the reference of Yamamoto, and the prior art in general, does not recite enzyme heat-inactivation and therefore does not teach or reasonably suggest the instantly claimed composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
No claims are presently allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655